DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 02/04/2022, claims 1-20 are pending.
Claims 1, 11-13 have been amended.
Claim Rejections - 35 USC § 112
Claims 11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation(s):
 “the controller is further configured to: 
compile historical data of the temperature of the engine block or the environmental temperature from the one or more sensors; 
compile historical data corresponding to generation of the control signal in response to the temperature of the engine block or an environmental temperature; 
build operational profiles based on the historical data; and 
generate the control signal based on the operational profile” are new matters. There is no disclosure in the specification of the current application which shows that the controller configured to:
“compile historical data of the temperature of the engine block or the environmental temperature from the one or more sensors”;
“compile historical data corresponding to generation of the control signal in response to the temperature of the engine block or an environmental temperature”; and
“build operational profiles based on the historical data; and generate the control signal based on the operational profile”.
In the 02/04/2022 Remarks, the Applicant asserted that these amendments of claim 11 supported by para.25, 55, and Fig. 3 of the current application. However, the Examiner could not find the exact features: “historical data of the temperature of the engine block or the environmental temperature from the one or more sensors” and “historical data corresponding to generation of the control signal in response to the temperature of the engine block or an environmental temperature” as claimed. Figure 3 and para.55 do not have anything related to “historical data”. The temperature and timer control signal shown in fig.3 could be present data from the sensor(s) because there is no support that the data getting from the past.
Then, para.25 recites: “ historical data compiled by the system during use, and/or historical data compiled by other hybrid system” in general; but there is nothing particularly related to historical data of “the temperature of the engine block or the environmental temperature from the one or more sensors” and “corresponding to generation of the control signal in response to the temperature of the engine block or an environmental temperature” as recited in the claim.  The “historical data compiled by the system during use” could be locations, environments, and/or projects where the heating element is often activated, as well as preferences of a particular user and/or demands on the system” as disclosed in para.24 of the current application.
Thus, the amendments of claim 11 contain new matters.
Similarly, claim 13 recites: “compile historical data of the temperature or the timer; and control the energy storage device to provide the second power output to a heating element in thermal communication with the engine block based on the historical data of the temperature or the control signal”. The feature “historical data of the temperature or the timer/control signal” is not supported by the original disclosure. Paragraph 25 just discloses: “historical data compiled by the system during use” in general which is not related to the “historical data of the temperature or the timer”. This feature is also not supported by para.0055 and fig.3 as well. Thus, the amendments of claim 13 contain new matters.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) because:
The term “an environmental temperature” in the limitation: “compile historical data corresponding … an environmental temperature” in lines 6-7 is unclear if the term “an environmental temperature” refers to “environmental temperature” in line 2, claim 11 or introduce a new environmental temperature.
The term “the historical data” in the limitation “build operational profiles based on the historical data” recited in line 8 is unclear. There are two different historical data, including: the historical data of the temperature of the engine block in lines 4-5, claim 11 and the historical data corresponding to generation of the control signal in lines 6-7, claim 11; therefore, it is unclear which the historical data in line 8 refers to. For examination purposes, the historical data in line 8 corresponds to either the historical data of the temperature of the engine block or the environmental temperature in lines 4-5 or the historical data corresponding to generation of the control signal in lines 6-7.
The term “the operational profile” in the limitation “build operational profiles based on the historical data; and generate the control signal based on the operational profile” recited in last line. There is insufficient antecedent basis for this limitation in the claim. It is unclear if it refers to one of the operational profiles in line 8 or something else.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 20180079023 A1, newly cited) in view of Schenkel (US 20150096523 A1, newly cited) and further in view of Sasaki (US2014/0303874A1, previously cited).
Regarding claim 1, Enyedy discloses
A welding-type power system (engine driven welding device, see para.0001), comprising: 
an engine (engine 425, see fig.5) comprising an engine block (see the engine 425 in fig.5 is a block), 

an energy storage device (energy storage devices 430, see fig.5); 
a hybrid welder (hybrid welder 400, see fig.5) configured to receive power from the engine (engine 425) and the energy storage device (energy storage devices 430, see para.0033: “The engine 425 and energy storage device 430 may be operated individually or in tandem to provide electricity for the welding operation and any auxiliary operations performed by hybrid welder 400”); and 

Enyedy does not explicitly disclose 
the engine block includes a metal block containing one or more cylinders of the engine; 
a controller configured to: generate a control signal based on one of a temperature of the engine block or a timer; and control the energy storage device to provide a power output to a heating element in thermal communication with the engine block based on the control signal.  
However, Schenkel discloses a small air-cooled internal combustion engine, comprising:
an engine (engine 200, see figs.2-3) comprising an engine block (engine block 205, see figs.2-3); wherein the engine block (engine 205) includes a metal block (aluminum cylinder block 220, see abstract and fig.2-3) containing one or more cylinders (“piston”, see para.0049: “The cylinder block 220 includes one or more cylinder bores 225, each receiving a piston”. Thus, the piston is hold within the cylinder block 220. According to https://www.dictionary.com/browse/piston, accessed day 05/05/2022, piston is a “cylindrical part”) of the engine (engine 200, see fig.3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the engine of Enyedy by the engine as taught by Schenkel so that the engine block includes the metal block containing one or more cylinders of the engine. The substitution of one known element (engine as taught by Schenkel) for another (the engine of Enyedy) would have yielded predictable results of generating power for a device/ machine. The metal engine provides a high bonding force between the cylinder and the engine block.
Furthermore, Sasaki discloses system(s) of improving engine performance, having:
a controller (ECU 102, see fig.1) configured to: 
generate a control signal based on one of a temperature of the engine block (see para.0035-0037, “When the ECU 102 receives input from the sensor 110 relating to an undesirable fuel temperature, the ECU can switch the power supply 104 “on” or “off” to adjust the state of the heater 108”, wherein “the sensor 110 is a temperature sensor that detects the present temperature of the fuel within the fuel injector 106”. Thus, the ECU 102 generator a control signal to the heater 108 based on the temperature of the fuel injector 106); and 
control the energy storage device (power supply 104) to provide a power output to a heating element (heater 108, see fig.1) in thermal communication with the engine block (fuel injector 106) based on the control signal (see para.0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the engine driven welding device of Enyedy to include the teachings as taught by Sasaki such that the controller configured to: generate a control signal based on one of a temperature of the engine block and control the energy storage device to provide a power output to the heating element in thermal communication with the engine block based on the control signal.  The modification improves engine performance by monitoring the fuel temperature within the engine (see para.0022 of Sasaki).
	Regarding claim 2, Enyedy further discloses wherein the controller is further configured to monitor an energy level of the energy storage device (see para.0034: “the controller can be programmed to set the power source to be 35% engine 425 and 65% energy storage device 430”).  

	Regarding claim 3, Enyedy does not explicitly disclose the controller is further configured to end provision of the power output to the heating element in response to the energy level falling below a first threshold energy level, the temperature exceeding a temperature threshold, or in response to expiration of the timer.  
However, Sasaki further discloses the controller (ECU 102) is further configured to end provision of the power output to the heating element in response to the temperature exceeding a temperature threshold (see para.0037: “The heater 108 can, by default, … turned “off” when the current fuel temperature exceeds a set maximum).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Sasaki in Enyedy such that the controller is further configured to end provision of the power output to the heating element in response to the temperature exceeding a temperature threshold. Doing so allows to provide “additional control over the adjustment of the fuel temperature” (see para.0038 of Sasaki).
Regarding claim 9, Enyedy does not explicitly disclose the heating element is one or more of a resistive heating element or an inductive heating device.  
Sasaki further discloses the heating element (heater 108) is one or more of a resistive heating element or an inductive heating device (see para.0037. It is clear that the heating coil is a resistive heating element or an inductive heating device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the heater as taught by Sasaki the modified Enyedy’s invention. The heater allows “the temperature can be individually regulated at the injector level, allowing one to introduce fuel of various temperatures to different areas of the combustion chamber. This allows for greater “fine-tuning” of combustion conditions.” (See para.0036 of Sasaki).
Regarding claim 10, Enyedy further discloses the energy storage device (energy storage devices 430) comprises one or more of a lead acid battery (see para.0035: “Batteries 431 shown are lead acid batteries), 
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy in view of Schenkel and Sasaki as applied to claim 3, and further in view of King (US 20170298890 A1, previously cited)
Regarding claim 4, the modification discloses substantially all the claimed limitations.
Enyedy/ Schenkel/ Sasaki does not explicitly disclose the controller is further configured to control the engine to activate in response to the energy level falling below the first threshold energy level.  
King discloses engine-based systems for uninterruptable electrical power supply (see para.0001), comprising:
the controller (controller 30) is further configured to control the engine (engine 14) to activate in response to the energy level falling below the first threshold energy level (see para.0052: “The controller 30 of the system 10 may be configured to selectively activate the internal combustion engine 14 of a vehicle 12. … when a sensed/determined SOC and/or voltage of the SLI battery 16 is determined to be…below a minimum value, the controller 30 may be configured to activate the internal combustion engine 14”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of King into the combination Enyedy, Schenkel, and Sasaki such that the controller is further configured to control the engine to activate in response to the energy level falling below the first threshold energy level in order for “the controller of the system may be configured to selectively activate the internal combustion engine” (see para.0052 of King).
Regarding claim 5, the modification discloses substantially all the claimed limitations.
Enyedy/ Schenkel/ Sasaki does not explicitly disclose the controller is further configured to control the engine to deactivate in response to the energy level exceeding a second threshold energy level.  
King further discloses the controller is further configured to control the engine to deactivate in response to the energy level exceeding a second threshold energy level (see para.0052: “when the SOC and/or voltage of the SLI battery 16 is raised back into the acceptable range, the controller 30 may deactivate the internal combustion engine 14”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of King into the combination Enyedy, Schenkel, and Sasaki so that the controller is further configured to control the engine to deactivate in response to the energy level exceeding a second threshold energy level, in order for the controller can deactivate the engine when the power supply is in the acceptable range.
Regarding claim 6, Enyedy further discloses the controller (controller 614, see fig.6) is further configured to control the energy storage device (the energy storage device 430) to end provision of power in response to the engine (engine 425) activating (see para.0034).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy in view of Schenkel and Sasaki as applied to claim 1, and further in view of Ulrich (US 20140263245 A1, newly cited)
Regarding claim 7, the modification discloses substantially all the claimed limitations.
Enyedy/ Schenkel/ Sasaki does not explicitly disclose an auxiliary power supply, the controller configured to control the auxiliary power supply to provide an auxiliary power output to one or more of the heater element or the energy storage device.  
Ulrich discloses a welding system, having:
an auxiliary power supply (energy source 68, see fig. fig. 7), the controller (controller 36, see fig.5) configured to control the auxiliary power supply (utility power 64) to provide an auxiliary power output to the energy storage device (battery 46, see fig.7 and para.0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the energy source (equivalent to the claimed  “auxiliary power supply”) of Ulrich into the combination Enyedy, Schenkel, and Sasaki and modify the controller in the combination to include  the controller configured to control the auxiliary power supply to provide an auxiliary power output to one or more of the heater element or the energy storage device as taught by Ulrich for the purpose of maintaining the float charge of the battery (see para.0027 of Ulrich).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy in view of Schenkel and Sasaki as applied to claim 1, and further in view of Salsich (US 20130327752 A1, previously cited)
Regarding claim 8, the modification discloses substantially all the claimed limitations.
Enyedy/ Schenkel/ Sasaki does not explicitly disclose a user interface configured to send information to and receive information from the controller, wherein the information comprises instructions to adjust one or more of a duration of a timer expiration, one or more threshold energy levels, one or more temperature threshold values, or a heater element start time.  
Salsich discloses a welding wire feeder power control system, comprising:
a user interface (“operator interface”, see para.0067) configured to send information to and receive information from the controller (“process control circuitry”, see para.0067: “The process control circuitry may send a signal at block 211 to … process operator interface, and/or the control operator interface… the signal controls the operator interface to indicate a fault (e.g., short circuit) at block 213 to the operator”), wherein the information comprises instructions (signal, see para.0067) to adjust (see para.0067: “the signal may control the welding power source to halt production of the input power”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the user interface as taught by Salsich into the combination Enyedy, Schenkel, and Sasaki so that it is configured to send information to and receive information from the controller, wherein the information comprises instructions to adjust one or more threshold energy levels. It allows to control operations of the power supply effectively.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy in view of Schenkel and Sasaki as applied to claim 1, and further in view of Alarcon (US 20160057811 A1, newly cited) and Harada (US 20160265469 A1, newly cited)
Regarding claim 11, the modification discloses substantially all the claimed limitations. Sasaki further discloses one or more sensors (temperature sensor 110, see para.0035) configured to monitor the temperature of the engine block (fuel injector 106, see fig.1 and para.0035).
Enyedy/ Schenkel/ Sasaki does not explicitly disclose the controller is further configured to: 
compile historical data of the temperature of the engine block or the environmental temperature from the one or more sensors; 
compile historical data corresponding to generation of the control signal in response to the temperature of the engine block or an environmental temperature;
build operational profiles based on the historical data; and 
generate the control signal based on the operational profile.  
Alarcon discloses a system, a method, and a device for detecting and controlling the heating elements of electronic articles, comprising:
the controller (MCU 410, see fig.4) is further configured to: 
compile historical data (temperature response (y-axis) shown in figs.5-6 is/are historical data) of the temperature of the engine block (modified engine block in the combo Enyedy and Schenkel) from the one or more sensors (sensor 413); 
build operational profiles (graphs in figs.5-6. See para. 0044-0047) based on the historical data (temperature response (y-axis) shown in figs.5-6); and 
generate the control signal based on the operational profile (see para.0075: “the temperature of the heater can be monitored and if the system detects a predetermined temperature profile the system can reduce or stop the heater”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller in the combo Enyedy, Schenkel, and Sasaki to include the functions of compiling historical data corresponding to generation of the control signal in response to the temperature of the engine block or an environmental temperature; building operational profiles based on the historical data; and generating the control signal based on the operational profile as taught by Alarcon.  Doing so allow to monitor the temperature of the heaters based on the temperature profile.
	In addition, Harada discloses an in-vehicle engine control apparatus, comprising:
`the controller (control circuit 130, see fig.1) is configured to: compile historical data corresponding to generation of the control signal (permissible rotational speed of an engine on y-axis, see fig.3) in response to an environmental temperature (environmental temperature on x-axis, see fig.3 and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the controller in the combo Enyedy, Schenkel, Sasaki, and Alarcon to include the function of compile historical data corresponding to generation of the control signal in response to the environmental temperature as taught by Harada. Doing so allows to accurately manage the environmental temperature, to thereby “increase an engine rotational speed” (see para.0011 and fig.3 of Harada).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 20180079023 A1, newly cited) in view of Schenkel (US 20150096523 A1, newly cited), in view of Sasaki (US2014/0303874A1, previously cited), and further in view of Richardson (US 20180283333 A1, newly cited)
Regarding claim 12, Enyedy discloses 
A welding-type power system (engine driven welding device, see para.0001), comprising:  
an engine (engine 425, see fig.5) comprising an engine block (see the engine 425 in fig.5 is a block), 

an energy storage device (energy storage devices 430, see fig.5); 
a hybrid welder (Hybrid welder 400, see fig.5) configured to receive power from the engine (engine 425) and the energy storage device (energy storage devices 430, see para.0033); and 

Enyedy does not explicitly disclose 
the engine block includes a metal block containing one or more cylinders of the engine; 
a controller configured to: generate a control signal based on one of a temperature of the engine block, an environmental temperature, or a timer; and control the energy storage device to provide a power output to a heating element in thermal communication with the engine block based on the control signal, 
the controller is further configured to control the energy storage device to provide power to the heating element in response to the environmental temperature falling below a first threshold temperature.
Schenkel discloses a small air-cooled internal combustion engine, comprising:
an engine (engine 200, see figs.2-3) comprising an engine block (engine 205, see figs.2-3);
wherein the engine block (engine 205) includes a metal block (aluminum cylinder block, see abstract) containing one or more cylinders (“piston”, see para.0049: “The cylinder block 220 includes one or more cylinder bores 225, each receiving a piston”. Thus, the piston is hold within the cylinder block 220. According to https://www.dictionary.com/browse/piston, accessed day 05/05/2022, piston is a “cylindrical part”) of the engine (engine 200, see fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the engine of Enyedy by the engine as taught by Schenkel so that the engine block includes the metal block containing one or more cylinders of the engine. The substitution of one known element (engine as taught by Schenkel) for another (the engine of Enyedy) would have yielded predictable results of generating power for a device/ machine. The metal engine provides a high bonding force between the cylinder and the engine block.
Furthermore, Sasaki discloses system(s) of improving engine performance through the use of heated fuel, having:
a controller (ECU 102, see fig.1) configured to: generate a control signal based on one of a temperature of the engine block (see para.0035-0037, “When the ECU 102 receives input from the sensor 110 relating to an undesirable fuel temperature, the ECU can switch the power supply 104 “on” or “off” to adjust the state of the heater 108”, wherein “the sensor 110 is a temperature sensor that detects the present temperature of the fuel within the fuel injector 106”. Thus, the ECU 102 generator a control signal to the heater 108 based on the temperature of the fuel injector 106)
control the energy storage device (power supply 104) to provide a power output to a heating element (heater 108) in thermal communication with the engine block (fuel injector 106) based on the control signal (see para.0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the engine driven welding device of Enyedy to include the teachings as taught by Sasaki such that a controller configured to: generate a control signal based on one of a temperature of the engine block and control the energy storage device to provide a power output to a heating element in thermal communication with the engine block based on the control signal.  The modification improves engine performance by monitoring the fuel temperature within the engine (see para.0022 of Sasaki).
Richardson discloses a fuel filter (1) for filtering diesel fuel supplied to an internal combustion engine (2), comprising:
the controller (controller, see para.0056) is further configured to control the energy storage device (battery, see para.0055) to provide power to the heating element (heating element 20, see fig.2 and para.0055) in response to the environmental temperature falling below a first threshold temperature (“controller (not shown) can be provided for energizing the heating element 20 when the fuel temperature and/or the ambient temperature is below a predetermined threshold”, see para.0056)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the engine driven welding device of Enyedy, as modified by Schenkel and Sasaki, to include the controller is further configured to control the energy storage device to provide power to the heating element in response to the environmental temperature falling below a first threshold temperature as taught by Richardson. The modification allows the controller to control the heating element based on the ambient/ environmental temperature. 

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 20180079023 A1, newly cited), in view of Schenkel (US 20150096523 A1, newly cited), in view of Sasaki (US2014/0303874A1, previously cited), and further in view of Alarcon (US 20160057811 A1, newly cited).
Regarding claim 13, Enyedy discloses 
 A welding-type power system (engine driven welding device, see para.0001), comprising: 
an engine (engine 602, see fig.6) first generator component 606, see fig.6 and para.0037) to provide a first power output (welding current 610, see fig.6); 
an energy storage device (energy storage device 604, see fig.6) to provide a second power output (aux power current 612, see fig.6); 





Enyedy does not explicitly disclose 
an engine comprising a metal engine block containing one or more cylinders of the engine;
at least one of a timer or a sensor to monitor a temperature of the engine; and 
a controller configured to: 
receive one of the temperature from the sensor or a control signal from the timer; 
compile historical data of the temperature or the timer; and 
control the energy storage device to provide the second power output to a heating element in thermal communication with the engine block based on the historical data of the temperature or the control signal.
 However, Schenkel discloses a small air-cooled internal combustion engine, comprising:
an engine (engine 200, see figs.2-3) comprising a metal engine block (aluminum cylinder block, see abstract) containing one or more cylinders (“piston”, see para.0049: “The cylinder block 220 includes one or more cylinder bores 225, each receiving a piston”. Thus, the piston is hold within the cylinder block 220. According to https://www.dictionary.com/browse/piston, accessed day 05/05/2022, piston is a “cylindrical part”) of the engine (engine 200). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the engine of Enyedy by the engine as taught by Schenkel so that the engine comprising a metal engine block containing one or more cylinders of the engine. The substitution of one known element (engine as taught by Schenkel) for another (the engine of Enyedy) would have yielded predictable results of generating power for a device/ machine. The metal engine provides a high bonding force between the cylinder and the engine block.
Furthermore, Sasaki discloses system(s) of improving engine performance through the use of heated fuel, having:
at least one of a timer or a sensor to monitor a temperature of the engine (temperature sensor 110, see para.0035-0037); and 
a controller (ECU 102, see fig.1) configured to: 
receive one of the temperature from the sensor (temperature sensor 110, see para.0035-0037.
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a temperature sensor as taught by Sasaki into Enyedy’s invention to monitor a temperature of the engine and modify the controller of Enyedy to receive one of the temperature from the sensor. The modification improves engine performance by monitoring the fuel temperature within the engine (see para.0022 of Sasaki).
In addition, Alarcon discloses a system, a method, and a device for detecting and controlling the heating elements of electronic articles, comprising:
a controller configured to: 
compile historical data of the temperature (temperature response (y-axis) shown in figs.5-6 is/are historical data). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the controller of Enyedy, as modified by Sasaki, to include the teachings of Alarcon such that the controller configured to compile historical data of the temperature. Doing so allows the controller uses programming stored in the memory to control the heater (See para.0005 of Alarcon).
Also, the combination of Sasaki and Alarcon discloses:
control the energy storage device (power supply 104 of Sasaki) to provide the second power output to a heating element (heater 108, see fig.1 of Sasaki) in thermal communication with the engine block (fuel injector 106 of Sasaki) based on the historical data of the temperature (see para.0037 of Sasaki, the ECU 102 controls the heater 108 based on the data from the temperature sensor 110. By incorporating the teachings of Alarcon, the ECU 102 would control the heater 108 based on the historical temperature data of Alarcon). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by the combo of Sasaki and Alarcon for Enyedy’a controller so that control the energy storage device to provide the second power output to a heating element in thermal communication with the engine block based on the historical data of the temperature or the control signal. The modification improves engine performance by monitoring the fuel temperature within the engine based on the historical data of the temperature stored in the memory (see para.0022 of Sasaki and para.0005 of Alarcon).
Regarding claim 18, the embodiment in figure 6 of Enyedy does not explicitly disclose the engine is a diesel powered engine.  
However, in figure 5, Enyedy further discloses the engine (engine 425, see fig.5) is a diesel powered engine (see para.0032).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the embodiment shown in figure 5 of Enyedy to include the engine is a diesel powered engine. It allows the engine to operate on different kinds of fuel (see para.0032 of Enyedy).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy/ Schenkel/ Sasaki/Alarcon as applied to claim 13, and further in view King (US 20170298890 A1, previously cited) 
Regarding claim 14, Enyedy further discloses 
the controller (controller 614, see fig.6) configured to: monitor an energy level (amount of charge) of the energy storage device (energy storage device 604, see fig.6 and para.0046); 
However, Enyedy does not explicitly disclose
compare the energy level to one or more threshold energy levels; and control the engine to provide the first power output to the energy storage device in response to the energy level falling below a first threshold energy level.  
King discloses engine-based systems for uninterruptable electrical power supply (see para.0001), comprising:
the controller (controller 30) configured to compare the energy level to one or more threshold energy levels (see para.0052. By determining the SLI battery 16 is “outside an acceptable range or below a minimum value”, the controller 30 compares the energy level of the battery 16 to another energy level(s)); and 
control the engine (engine 14) to provide the first power output to the energy storage device (first energy storage device 16) in response to the energy level falling below a first threshold energy level (see para.0052: “when a sensed/determined SOC and/or voltage of the SLI battery 16 is determined to be… below a minimum value, the controller 30 may be configured to activate the internal combustion engine 14”).    
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ECU of Enyedy to include the step of comparing the energy level to one or more threshold energy levels and controlling the engine to provide the first power output to the energy storage device in response to the energy level falling below a first threshold energy level as taught by King.  The controller of the system allows to selectively activate the internal combustion engine” (see para.0052 of King).
Regarding claim 15, Enyedy does not explicitly disclose the controller is further configured to control the engine to deactivate in response to the energy level exceeding a second threshold energy level.  
King further discloses the controller is further configured to control the engine to deactivate in response to the energy level exceeding a second threshold energy level (see para.0052: “when the SOC and/or voltage of the SLI battery 16 is raised back into the acceptable range, the controller 30 may deactivate the internal combustion engine 14”. )
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the ECU of Enyedy to include the controller is further configured to control the engine to deactivate in response to the energy level exceeding a second threshold energy level as taught by King.  It allows the controller can deactivate the engine when the power supply is in the acceptable range. 
Regarding claim 16, The embodiment in figure 6 of Enyedy does not explicitly disclose 
a housing, wherein the engine, the electric generator, the energy storage device and the controller are located within the housing.  
However, Figure 2 of Enyedy shows a housing (housings 212 and 228, see fig.2), wherein the engine (engine of the system, see abstract), the electric generator (power source 210, see fig.2), the energy storage device (energy storage device 226, see fig.2) and the controller (control components 213, see fig.2) are located within the housing (housing 212 and 228).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use figure 2 of Enyedy to include the housing such that the engine, the electric generator, the energy storage device and the controller are located within the housing. The housing allows to “enclose the internal components” (see para.0026 of Enyedy).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy/ Schenkel/ Sasaki/Alarcon/ King as applied to claim 14, and further in view of Gates (US 20090272353 A1, previously cited) and DeMarco (US 20160103189 A1, previously cited)
Regarding claim 17, the modification discloses substantially all the claimed limitations as set forth.
However, Enyedy does not explicitly disclose the controller is further configured to generate an alert in response to the temperature falling below a first threshold temperature value, and in response to the energy level falling below the first threshold energy level.  
Gates discloses an auxiliary engine warming system for a primary engine, comprising:
the controller is configured to generate an alert in response to the temperature falling below a first threshold temperature value (see para.0032: “if the temperature … drops below a preset limit value, the control unit instructs emergency dialer 112 to dial a preset number, and transmit the alert message”). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the controller of Enyedy to have the controller is further configured to generate an alert in response to the temperature falling below a first threshold temperature value as taught by Gates in order to monitor the system based on the temperature effectively.
Furthermore, DeMarco discloses Systems for Detecting Vehicle Charging System Faults, comprising:
the controller is configured to generate an alert in response to the energy level falling below the first threshold energy level (see claim 14: “controller programmed to output a warning … in response to a quotient of a voltage drop…”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the controller of Enyedy, as modified by Gates, to have the controller is configured to generate an alert in response to the energy level falling below the first threshold energy level as taught by DeMarco in order to monitor the system based on the energy level.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy/ Schenkel/ Sasaki/Alarcon as applied to claim 13, and further in view Tanigawa (US 6083369 A, previously cited)
Regarding claim 19, Enyedy further discloses the energy storage device is a first energy storage device (energy storage device 604, see fig.6), 
Enyedy does not explicitly disclose the system further comprising a second energy storage device, wherein the controller is configured to control power output from the first and second energy storage devices to the heating element based on the temperature and an energy storage level of a respective energy storage device.  
Tanigawa discloses a heater control system in an internal combustion engine, comprising:
the energy storage device is a first energy storage device (power supply including the battery 2 and the alternator 20, see fig.1), the system further comprising a second energy storage device (capacitor circuit 3, see fig.1), wherein the controller (control means 5, see fig.1) is configured to control power output from the first and second energy storage devices (battery 2, the alternator 20, and capacitor circuit 3) to the heating element (heater 1, see fig.1) based on the temperature (“to open the first switch 4 when the heater temperature exceeds a predetermined level”, see col.5 lines 8-15, wherein the first switch 4 for supplying or cutting off the current to the heater” from the battery 2, the alternator 20, or capacitor circuit 3) and an energy storage level of a respective energy storage device (see col.5, lines 6-21: “ The battery, if degenerated…”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Enyedy to incorporate the second energy storage device, wherein the controller is configured to control power output from the first and second energy storage devices to the heating element based on the temperature and an energy storage level of a respective energy storage device as taught by Tanigawa in order for supply power to the heater effectively. “the startability of the engine is secured” (see col.3, lines 30-38 of Tanigawa).
Regarding claim 20, the modification of Enyedy  in view of Tanigawa further discloses the first (storage device 604 (similar to the energy storage device 430), see para.0036 of Enyedy) and second energy storage devices (capacitor circuit 3 of Tanigawa) comprise one or more of a lead acid battery (see para.0035 of Enyedy) or a capacitor (capacitor in the capacitor circuit 3 of Tanigawa).
Response to Arguments
The Rejections under 35 U.S.C. § 112: The amendments have overcome the 112(b) rejections.
The Rejections under 35 U.S.C. § 102:
Claim 1:
Applicant's arguments filed on 02/04/2022 have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combo Enyedy, Schenkel, and Sasaki.
In the new ground of rejection, the new reference Enyedy discloses the welding-type system and a hybrid welder of amended claim 1.
It is noted that in claim 1, there is no limitation requires that the sensor could not detect the present/current temperature of the fuel. Claim 1 only recites: “a controller configured to: generate a control signal based on one of a temperature of the engine block or a timer; and control the energy storage device to provide a power output to a heating element in thermal communication with the engine block based on the control signal”. In Sasaki, the sensor 110 detects the fuel temperature within the fuel injector/engine 106; and the ECU 102 controls the operation of the heater 108 based on the data from the sensor 110. There, the controller of Sasaki fulfills the limitations regarding the controller in claim 1.
For the above reasons, the rejections to claim 1 respectfully sustained by the Examiner.
Claim 11 
 The Examiner could not find the support for the amendment of claim 11 as stated in the 112(a) rejections above.
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alarcon and Harada for the newly added limitations.
Claim 11 is also rejected by the virtue of the dependency on claim 1.
Claim 12
Applicant’s arguments have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. The limitation: “the controller is further configured to control the energy storage device to provide power to the heating element in response to the environmental temperature falling below a first threshold temperature” is relied on the new reference Richardson.
In addition, regarding hybrid welder(s), it is noted that the new reference Enyedy teaches it.
For the above reasons, the rejections to claim 12 respectfully sustained by the Examiner.
The Rejections under 35 U.S.C. § 103:
Claims 4-8 and 10 are rejected by the virtue of the dependency on claim 1.
Claim 13 
The Examiner could not find the support for the amendment of claim 13 as stated in the 112(a) rejections above.
Applicant’s arguments have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
The feature(s) “historical data” relied on the new reference Alarcon and “generating control signals to control the system in response” relied on the combination of references Sasaki and/or Alarcon. The controller of Alarcon compiles historical data of the temperature as shown in fgs.5-6. Thus, by incorporating the teachings of Alarcon into Sasaki, instead of controlling the heating element 108 in thermal communication with the engine block 106 based on the present temperature, the combo of Alarcon in Sasaki would control the energy storage to provide the second power output to a heating element 108 in thermal communication with the engine block 106 based on historical data of the temperature/ temperature response stored in the memory to control the heater/ heating element.
For the above reasons, the rejections to claim 13 respectfully sustained by the Examiner
The other dependent claims are rejected by the virtue of the dependency on claims 1 and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20110114607A1 discloses incremental hybrid welding systems and methods, having the control circuitry is further adapted to meet the commanded output by controlling access to power from the engine and the energy storage device to produce the first power and the second power when the commanded output is above a second predetermined load level.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761